Citation Nr: 1020979	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  02-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for hepatitis C, 
evaluated as 10 percent prior to February 9, 2004.

2.  Entitlement to an increased rating for hepatitis C with 
cirrhosis, evaluated as 20 percent beginning February 9, 
2004.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1971 to 
December 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The Board notes that the July 2002 rating decision granted 
service connection for hepatitis C and assigned a 10 percent 
rating effective March 29, 2001 (the date the claim was 
received).  In September 2004, the RO issued a rating 
decision in which it granted service connection for 
cirrhosis, and granted a 20 percent rating for hepatitis C 
with cirrhosis, effective February 9, 2004 (the date that a 
liver biopsy showed the presence of cirrhosis).  Since the 
increased rating did not date back to the original claim, 
there are two distinct time periods to consider.  The claims 
are as phrased on the title page of this decision.

This case was originally before the Board in September 2008 
when it was remanded for additional evidentiary development.  
The RO was instructed to provide the Veteran with evidence of 
the old and new regulations with regard to hepatitis C.  
However, the RO failed to analyze the Veteran's claim under 
the old regulations.  The Board finds that a Stegall remand 
is not necessary in this case, as the Veteran's 
representative showed actual knowledge of the old and new 
regulations in an Appellant Brief dated in October 2007.  See 
Stegall v. West, 11 Vet. App. 268 (1998) and see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The issue of entitlement to an increased rating for hepatitis 
C with cirrhosis, evaluated as 20 percent beginning February 
9, 2004 is addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.





FINDING OF FACT

For the period of March 29, 2001 to February 8, 2004, the 
Veteran's hepatitis C is manifested by fatigue and abdominal 
pain.  There is no evidence of anxiety, gastrointestinal 
disturbance necessitating dietary restriction, malaise, or 
anorexia requiring dietary restriction or continuous 
medication, nor has he experienced incapacitating episodes.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the service-connected hepatitis C have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.1, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7345 
(2001); 38 C.F.R. §§ 3.159, 4.1, 4.112, 4.114, Diagnostic 
Code 7354 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2009). 

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2009).

II.  Analysis
 
March 29, 2001 to February 8, 2004

The Veteran's hepatitis C was initially rated 10 percent 
under Diagnostic Code 7345 for hepatitis C without cirrhosis.  
During the pendency of this appeal, the criteria for rating 
disorders of the digestive system, 38 C.F.R. § 4.114, 
Diagnostic Codes 7200-7354, were revised, effective July 2, 
2001.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before the VA, unless clearly specified otherwise, VA must 
apply the new provision to the claim from the effective date 
of the change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.114, Diagnostic Code 7345 (2001), a 10 
percent evaluation is warranted for hepatitis C manifested by 
liver damage with mild gastrointestinal disturbance.  A 30 
percent evaluation is warranted for hepatitis C manifested by 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
but necessitating dietary restriction or other therapeutic 
measures.  A 60 percent evaluation is warranted for hepatitis 
C with moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent evaluation is warranted for 
hepatitis C with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.

Under the revised regulations, 38 C.F.R. § 4.114, Diagnostic 
Code 7354 (2009), a 10 percent evaluation is warranted for 
hepatitis C manifested by intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.  A 20 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and upper right quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  A 60 percent evaluation is warranted for 
daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and upper 
right quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent evaluation is warranted for near- 
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain)

For the purposes of evaluating conditions in § 4.114, the 
term "minor weight loss" means a weight loss of 10 to 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112.

Following a review of the record, the Board finds that the 
probative evidence shows that from March 29, 2001 to February 
8, 2004, the Veteran is not entitled to a rating in excess of 
10 percent for his hepatitis C under the old or the new 
regulations.

During this time period, the Veteran's hepatitis C was 
primarily manifested by fatigue and abdominal pain.  The 
Veteran was taking medication to include Raberprazole, 
Risperiodone, Isosorbide Dinitrate, Clopidogrel, Paraxetine 
and Atenolol Desipramine.  VA examination in 2002 revealed 
essentially normal findings although the diagnosis was 
hepatitis C.  The Veteran's medical reports thereafter note 
hepatitis C and primarily show treatment for substance abuse 
related matters.  In November 2003, the Veteran reported 
diarrhea and cramping, which may have been related to food 
poisoning.  There was no evidence of jaundice, vomiting, 
dysphasia, hematemesis, constipation, malnutrition, muscle 
wasting, or weight loss.   

As there is no evidence of minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or other therapeutic 
measures, a rating in excess of 10 percent is not warranted 
under the old Diagnostic Code 7345 (2001).  Additionally, as 
there is no evidence of daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past 12-month period a 
higher rating of 20 percent is not warranted under the new 
Diagnostic Code 7345 (2009).

The record contains no evidence showing the Veteran was 
entitled to a rating in excess of 10 percent at any point 
during the above-specified period on appeal.  Therefore, no 
staged ratings are appropriate.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Therefore, the Board has determined that the criteria for a 
rating in excess of 10 percent for the service-connected 
hepatitis C have not been met.  The preponderance of the 
evidence is against an increased rating, thus, the benefit of 
the doubt rule is not for application.  

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's hepatitis C reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of a higher evaluation on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  The Veteran's hepatitis C has 
not required any absences from work, no frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  Absent 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, a 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

III.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

With regard to the Veteran's increased rating claim, Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran several VA 
examinations with respect to the severity of his hepatitis C.  
The examination reports are adequate for rating purposes.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file.  Therefore, VA has substantially complied with 
the notice and assistance requirements and the Veteran is not 
prejudiced by a decision on the claim at this time.


ORDER

Entitlement to an increased rating for hepatitis C with 
cirrhosis, evaluated as 10 percent prior to February 9, 2004, 
is denied.





REMAND

February 9, 2004 to the Present 

The Veteran is seeking an increased rating for his service-
connected hepatitis C with cirrhosis.  A Remand is required 
in this case to request additional evidentiary development.

The most recent VA examination addressing the Veteran's 
hepatitis C was conducted in February 2006.  It has now been 
several years since the Veteran was last evaluated and a 
matter critical to the adjudication of increased rating 
claims is identifying the current level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994), (where an increase 
in the level of a service-connected disability is at issue, 
the primary concern is the present level of disability).

It is noted that in a September 2004 rating decision, the RO 
granted service connection for cirrhosis and increased the 
Veteran's hepatitis C disability to 20 percent, effective 
February 9, 2004.  The service-connected cirrhosis was added 
to the Veteran's symptoms of hepatitis C.  The evaluation of 
the same disability or the same manifestations of the 
disability under different diagnoses are to be avoided. 
38 C.F.R. § 4.14.  As the cirrhosis overlaps with symptoms of 
hepatitis C, the diagnoses were combined.  Id.  

Treatment records revealed a worsening in the Veteran's 
disability, showing symptoms of nausea, fatigue, lack of 
appetite, arthralgias, depression and diarrhea.  The Veteran 
reported a worsening of his symptoms and an inability to work 
about two times a week.  At the Veteran's most recent VA 
examination in 2006, the examiner noted incapacitating 
episodes totaling 150 days.  The records show the Veteran was 
taking PEG Imferon and Ribavirin.  The Board also notes that 
the Veteran is service-connected for depression, a symptoms 
which overlaps with the hepatitis C rating criteria. 

An updated VA examination is necessary to determine whether 
the Veteran's disability has worsened.  The VA examiner must 
also address whether any incapacitating episodes required 
bedrest or treatment by a physician.  Particular attention 
must be paid to a discussion of the applicable rating 
criteria so that the Board may make an informed decision as 
to the proper rating to be assigned.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one).  38 C.F.R. § 3.327 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
the appropriate VA examination for the 
purpose of determining the current 
severity of his service-connected 
hepatitis C.  The examiner is to 
provide a detailed review of the 
Veteran's current complaints; as well 
as findings as to the nature, extent, 
and severity of symptoms caused by the 
service-connected hepatitis C.  The 
examiner should perform all studies 
deemed appropriate, and set forth all 
findings in detail in the examination 
report.  The RO/AMC should make the 
claims file available to the examiner.  
The examiner must provide a complete 
rationale for any opinion offered in 
the examination report as to the nature 
and extent of severity of the Veteran's 
disability.

After reviewing the available medical 
records and examining the Veteran, the 
examiner should render information on 
the following symptoms: liver damage, 
fatigue, malaise, anorexia, weight loss 
(or other indication of malnutrition), 
hepatomegaly, nausea, vomiting, 
arthralgia, and/or right upper quadrant 
pain.  If weight loss is found, the 
examiner should comment on whether the 
weight loss is minor or substantial.  
If any pathology found is determined 
not to be related to hepatitis C, that 
finding must be reported, and an 
explanation provided for every opinion 
offered.

The examiner must comment as to whether 
there are incapacitating episodes and 
if so, the total duration of the 
episodes during the past 12-months.

2.  Readjudicate the issue on appeal.  
If the desired benefit is not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and 
his representative.  The case should 
then be returned to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


